16 F.3d 411NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Darwin Rusty SIERS, Plaintiff Appellant,v.Stephen F. GREINER, Sheriff;  Shayne Yearego, CorrectionalOfficer;  James E. Asbury, Correctional Officer;Co Joy;  Co McMullen;  Defts;  Beulah I.Siers, Defendants Appellees,Glenda L. HEDRICK, Party in Interest Appellee.Darwin Rusty SIERS, Plaintiff and Appellant,v.Stephen F. GREINER, Sheriff;  Shayne Yearego, CorrectionalOfficer;  James E. Asbury, Correctional Officer;Co Joy;  Co McMullen;  Defts;  Beulah I.Siers, Defendants Appellees,Glenda L. HEDRICK, Party in Interest Appellee.
Nos. 93-7056, 93-7092.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 16, 1993.Decided Jan. 14, 1994.

Appeals from the United States District Court for the Southern District of West Virginia, at Parkersburg.  Charles H. Haden, II, Chief District Judge.
Darwin Rusty Siers, appellant Pro Se.
J. Michael Weber, Sarah Ruth Simon, Bowles, Rice, McDavid, Graff & Love, Jeffrey Brent Reed, Pros.  Atty. for Wood County, Parkersburg, WV;  Beulah I. Siers, Williamstown, WV;  William Berkley Richardson, Jr., Richardson & Richardson, Parkersburg, WV, for appellees.
S.D.W.Va.
AFFIRMED.
Before HALL and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.

PER CURIAM

1
Appellant appeals from the district court's orders (1) granting intervenors' requests for enforcement of prior judgments and allowing costs for Siers's guardian ad litem (No. 93-7056) and (2) denying reconsideration pursuant to Fed.R.Civ.P. 60.  (No. 93-7092).  Our review of the record and the district court's opinions and the magistrate judge's recommendation discloses that this appeal is without merit.*  Accordingly, we affirm on the reasoning of the district court.  Siers v. Greiner, No. CA-89-960-6 (S.D.W. Va.  Aug. 26;  Sept. 23, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We deny the motion to dismiss of Appellees Greiner, Yearego, Asbury, Joy and McMullen